Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
None of the prior art of record teaches (Partial features shown, see claims for full details):
a) Receiving the first instruction for execution on an instruction execution pipeline while the instruction execution pipeline is in unprotected execution mode; beginning execution of the first instruction on the instruction execution pipeline in the unprotected execution mode; during the execution of the first instruction, receiving an execution mode instruction to switch the instruction execution pipeline to a protected execution mode; switching the instruction execution pipeline to the protected execution mode based on the received execution mode instruction; annulling the first instruction based on the execution mode instruction; receiving a second instruction for execution on the instruction execution pipeline, while the instruction execution pipeline is in the protected execution mode; and executing the second instruction on the instruction execution pipeline. (Claims 1, 8)
b) The instruction execution pipeline having a plurality of pipeline stages, pipeline circuitry to: receive a first instruction for execution on an instruction execution pipeline, while the instruction execution pipeline is in a first execution mode; begin execution of the first instruction on the instruction execution pipeline in the first execution mode; during the execution of the first instruction, receive an execution mode instruction to switch the 
Applicant’s response and amendment on 12/11/2020 have been fully considered. TD on 2/1/2021 has been entered and approved. Claims 2, 9 have been canceled in the same amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/             Primary Examiner, Art Unit 2182